Citation Nr: 0717561	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by which the RO, inter alia, 
denied service connection for hearing loss.  

In July 2006, the veteran testified at a hearing before the 
undersigned via video teleconference.


FINDING OF FACT

Hearing loss is not shown to be related to the veteran's 
active duty service.


CONCLUSION OF LAW

The veteran's hearing loss is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in June 2003, August 2003, and June 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Finally, he was apprised of disability ratings and 
effective dates as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records.  The record also contains 
private medical evidence.  In addition, the veteran was 
afforded a VA audiologic examination, as required by VCAA 
under certain circumstances.  At his hearing, the veteran 
indicated that he would attempt to obtain audiologic test 
results from a former employer.  To that end, the record was 
held open for thirty days, but no records have been received.  
The veteran did not identify the name of the employer and did 
not ask for assistance in securing these records.  He 
identified no other evidence that has not already been 
associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background 

On enlistment, the veteran did not report any hearing loss.  
On the corresponding medical examination report, no hearing 
loss was noted.  Audiometric results were not provided, but 
whisper voice test results were 15/15 bilaterally.

Similarly, on separation from service, the veteran did not 
report hearing loss.  On the corresponding medical 
examination report, no hearing loss was noted.  Audiometric 
results were not provided, but whisper voice test results 
were 15/15 bilaterally.  

The service medical records contain no further reference to 
hearing, and the veteran voiced no complaints regarding 
hearing loss during service.  

A private audiologic examination report dated in September 
2001 reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
70
45
LEFT
10
10
60
75
85

In May 2005, the veteran was afforded a VA audiologic 
examination.  During the examination, the veteran reported 
that in service, he was a wireman installing communication 
lines in a non-combat atmosphere.  The veteran related that 
his post-service jobs were in the trucking field and forklift 
operation.  Audiologic test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
65
80
LEFT
10
20
65
80
90

Speech discrimination results were 88 percent bilaterally.  
The examiner indicated that she reviewed the claims file in 
its entirety.  She noted that the veteran's hearing was 
normal on enlistment and separation and that the service 
medical records included no complaints of hearing loss.  The 
examiner further explained that noise exposure did not 
necessarily cause hearing loss or indicate after-the-fact 
hearing loss.  The examiner opined that it was as likely as 
not that the veteran's hearing loss was related to 
presbycusis or to noise exposure during post-service civilian 
employment.  Furthermore, no Carhart notch, which is 
associated with noise exposure, was observed on the 
audiogram.  The examiner concluded that it was less than 
likely that the veteran's hearing loss was caused by acoustic 
trauma in service.

During his hearing, the veteran asserted that he was exposed 
to noise in service and suggested that post-service noise 
exposure was not the cause of his current hearing loss.  
Apparently, he had no hearing protection in service but did 
use protective equipment thereafter.

Discussion

The veteran suffers from bilateral hearing loss within the 
meaning of VA law and regulations.  38 C.F.R. § 3.385.  The 
issue before the Board is whether such hearing loss is 
related to service.  The veteran contends that it is.  The 
Board cannot credit his opinion in this regard, as he is not 
shown to be competent to render medical opinions upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The only competent opinion regarding the etiology of the 
veteran's hearing loss is that of the May 2005 VA examiner.  
The examiner opined that the veteran's hearing loss was 
likely caused by presbycusis or post-service noise exposure 
and indicated that it was not likely that it was due to 
service.  The examiner based her opinion on the fact that no 
hearing loss was noted in entry into service, on separation, 
or any time during service.  Because the competent evidence 
reflects no nexus between the veteran's bilateral hearing 
loss and service, service connection for hearing loss is 
denied.  38 C.F.R. §§ 3.303, 3.385.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to an audiologic 
examination in May 2005, a VA examiner opined that the 
veteran's hearing loss was unrelated to service.  There is no 
competent evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


